



Exhibit 10.1


FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This First Amendment to Second Amended and Restated Credit Agreement (this
“First Amendment”) is executed as of June 28, 2018, by and among BLUEKNIGHT
ENERGY PARTNERS, L.P., a Delaware limited partnership (“Borrower”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent (“Administrative Agent”),
and the Lenders (as defined below) party hereto.
W I T N E S S E T H:
WHEREAS, Borrower, Administrative Agent and the financial institutions party
thereto (the “Lenders”) are parties to that certain Second Amended and Restated
Credit Agreement dated as of May 11, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; unless otherwise defined herein, all capitalized terms used herein
shall have the meanings given such terms in the Credit Agreement, as amended
hereby);


WHEREAS, Borrower has requested Administrative Agent and the Required Lenders to
enter into this First Amendment to amend certain terms of the Credit Agreement
to, among other things, (a) reduce the Total Commitments under the Credit
Agreement from $450,000,000 to $400,000,000, (b) permit the Cimarron Investment
(as defined below) and (c) permit the Specified Asset Sale (as defined below),
such amendments as set forth herein to be effective as of the First Amendment
Effective Date (as defined below).
NOW THEREFORE, for and in consideration of the premises and the mutual covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower,
Administrative Agent and the Lenders party hereto hereby agree as follows:
SECTION 1.    Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this First Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 2 hereof, the
Credit Agreement is hereby amended, effective as of the First Amendment
Effective Date, in the manner provided in this Section 1.
1.1.    Amendment to Definitions. Certain definitions contained in Section 1.1
of the Credit Agreement are hereby amended as follows:
(a)The table contained within the definition of “Applicable Pricing Grid” is
hereby replaced in its entirety with the following new table:






1

--------------------------------------------------------------------------------







Consolidated Total Leverage Ratio


Applicable Margin for Eurodollar Loans


Applicable Margin for ABR Loans




Commitment Fee Rate
< 3.00 to 1.00
2.00%
1.00%
0.375%
≥ 3.00 to 1.00 and ≤ 3.50 to 1.00
2.25%


1.25%


0.375%


> 3.50 to 1.00 and ≤ 4.00 to 1.00
2.50%


1.50%


0.375%


> 4.00 to 1.00 and ≤ 4.50 to 1.00
2.75%


1.75%


0.500%


> 4.50 to 1.00 and ≤ 4.75 to 1.00
3.00%
2.00%
0.500%
> 4.75 to 1.00
3.25%


2.25%


0.500%





(b)The definition of “Commitment” is hereby amended by amending and restating
the last sentence thereof to read in its entirety as follows: “The amount of the
Total Commitments on the First Amendment Effective Date is $400,000,000.”.
(c)The definition of “Consolidated EBITDA” is hereby amended by inserting the
following new paragraphs at the end of such definition:
“Furthermore, and notwithstanding anything to the contrary contained herein, if
the Cimarron Investment is made:
1.
For purposes of calculating Consolidated EBITDA in any Rolling Period,
Consolidated EBITDA shall be increased by the Annualized Cimarron EBITDA; and

2.
Thereafter Consolidated EBITDA shall be increased by an amount equal to the
dividends or similar distributions actually received by a Loan Party in cash
from the Cimarron JV (directly or indirectly through Cimarron Devco) during the
applicable period; provided that any such dividends or similar distributions are
intended to be retained or used by the Loan Parties for purposes other than
further Investments in Cimarron Devco or the Cimarron JV;

in each case (i) without duplication for such amounts that are otherwise
included in Consolidated Net Income or Consolidated EBITDA for the applicable
period and (ii) excluding any such amounts that relate to that portion of the
Capital Stock of the Cimarron JV that has been redeemed by the Cimarron JV or
sold, pledged, assigned or otherwise transferred by a Loan Party to a Person
that is not a Loan Party, which for purposes of determining Annualized Cimarron
EBITDA, shall be deemed to have occurred as of the beginning of the applicable
Rolling Period.


2

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary contained herein or in Section 7.1 or
its component definitions, for purposes of calculating Consolidated EBITDA for
the period of four fiscal quarters ending June 30, 2018 and Consolidated Total
Debt as of such date, the Specified Asset Sale shall be deemed to be a Material
Disposition that occurred on the first day of such four-quarter period (whether
or not the Specified Asset Sale has occurred during the Reference Period) and
Consolidated EBITDA and Consolidated Total Debt shall be calculated on a Pro
Forma Basis giving effect to the Specified Asset Sale and the use of proceeds
therefrom (including the anticipated prepayment of Loans in connection
therewith), provided that (i) the requirements of Section 7.5(k) with respect to
the Specified Asset Sale have been met and (ii) such pro forma calculations are
made based on the purchase price set forth in the Specified PSA.”
(d)The definition of “Loan Documents” is hereby amended and restated in full to
read in its entirety as follows:
““Loan Documents”: this Agreement, the First Amendment, the Security Documents,
the Notes, the Letters of Credit, the Letter of Credit Agreements, and any
amendment, waiver, supplement or other modification to any of the foregoing.”
1.2.    Additional Definitions. Section 1.1 of the Credit Agreement is hereby
amended to add the following definitions in alphabetical order to such Section:
“Annualized Cimarron EBITDA”: with respect to any Rolling Period, an amount
equal to the product of the Unadjusted Cimarron EBITDA for such Rolling Period
multiplied by an amount equal to (i) three hundred sixty five (365) divided by
(ii) the actual number of days since the start of such Rolling Period through
the end of the Rolling Period.
“Cimarron Devco”: Ergon - Oklahoma Pipeline, LLC, a Delaware limited liability
company formed by Ergon (or one of its Subsidiaries), which is expected to fund
fifty percent (50%) of the cost of the Cimarron Express Pipeline via equity
contributions to the Cimarron JV.
“Cimarron Express Pipeline”: an approximately seventy (70) mile, sixteen-inch
(16”) pipeline from Alta Mesa Resources, Inc.’s truck unloading terminal in
Kingfisher County, Oklahoma to Borrower’s (or one of its Subsidiary’s) western
terminal in Cushing, Oklahoma, in each case as modified or expanded.
“Cimarron JV”: Cimarron Express Pipeline, LLC, a Delaware limited liability
company that has been formed to own the Cimarron Express Pipeline and related
assets.
“Cimarron Investment”: the investment permitted under Section 7.7(j).


3

--------------------------------------------------------------------------------





“First Amendment”: that certain First Amendment to Second Amended and Restated
Credit Agreement dated as of the First Amendment Effective Date, among the
Borrower, the Administrative Agent and the Lenders party thereto.
“First Amendment Effective Date”: June 28, 2018.
“Rolling Period”: for purposes of determining Annualized Cimarron EBITDA, the
fiscal quarter in which the Cimarron Investment is made and, with respect to the
following three fiscal quarters, the two, three and four fiscal quarter period,
respectively, ending on the last day of such fiscal period; each Rolling Period
shall begin on the first day of the fiscal quarter in which the Cimarron
Investment is made and end on the last day of the applicable fiscal quarter then
ending.
“Specified Asset Sale”: the Disposition by the applicable Subsidiaries of the
Borrower of certain asphalt terminals, storage tanks and related real property,
contracts, permits, assets and other interests located in Lubbock and Saginaw,
Texas and Memphis, Tennessee, as disclosed to the Administrative Agent and
Lenders prior to the First Amendment Effective Date.
“Specified PSA”: the purchase and sale agreement for the Specified Asset Sale
between the Borrower or a Restricted Subsidiary, as seller, and the buyer party
thereto.
“Unadjusted Cimarron EBITDA”:
(i)with respect to the fiscal quarter in which the Cimarron Investment is made:
(a)for purposes of determining compliance with Section 7.7(j), an amount equal
to the aggregate amount of dividends or similar distributions received by
Cimarron Devco in cash during the three month period ending on the most recent
payment date prior to the Cimarron Investment on which any such dividend or
similar distribution was made or scheduled to be made; and
(b)for purposes of determining compliance with Section 7.1, an amount equal to
the sum of (x) the aggregate amount of dividends or similar distributions
received by Cimarron Devco from the Cimarron JV in cash during the period
commencing with the Cimarron Investment and ending on the last day of such
fiscal quarter, plus (y) solely to the extent that the period described in
clause (x) does not include actual or scheduled payment dates for dividends or
similar distributions attributed to a period of at least three months, an amount
equal to dividends or similar distributions received by Cimarron Devco from the
Cimarron JV in cash during the period prior to the Cimarron Investment that
includes the most


4

--------------------------------------------------------------------------------





recent actual or scheduled payment dates that, together with the payment dates
described in clause (x), comprise actual or scheduled payment dates for a period
of three consecutive months;
(ii)with respect to the following three fiscal quarters, without duplication, an
amount equal to the aggregate amount of dividends or similar distributions
received by Cimarron Devco in cash during such period from the Cimarron JV;
provided that any such dividends or similar distributions made after the
Cimarron Investment is made have been further dividended or otherwise
distributed to a Loan Party and are intended to be retained or used by the Loan
Parties for purposes other than further Investments in Cimarron Devco or the
Cimarron JV.
1.3.    Amendment to Unrestricted Subsidiary Covenant. Section 6.11 of the
Credit Agreement is hereby amended by (i) inserting the phrase “or Section
7.7(j)” immediately after the reference therein to “Section 7.7(e)” and adding a
new clause (e) at the end thereof to read in its entirety as follows:
“(e)Notwithstanding anything to the contrary contained in this Section 6.11,
Cimarron Devco shall become, and be classified as, a Restricted Subsidiary upon
the making of the Cimarron Investment and shall not be designated as an
Unrestricted Subsidiary so long as it owns an interest, directly or indirectly,
in the Cimarron Investment. Upon the making of the Cimarron Investment in
accordance with Section 7.7(j), the Cimarron JV shall be automatically
designated as an Unrestricted Subsidiary hereunder, whether or not the Cimarron
JV constitutes a Subsidiary of the Borrower at such time; provided, that,
notwithstanding Section 6.11(b), the Cimarron JV shall automatically be
designated a Restricted Subsidiary, and be subject to Section 6.9(c), upon
becoming a Wholly-Owned Subsidiary.”
1.4.    Amendment to Financial Performance Covenant. Section 7.1(a) of the
Credit Agreement is hereby amended and restated in full to read in its entirety
as follows:
(a)Consolidated Total Leverage Ratio.
(i)For all periods ending after the First Amendment Effective Date, except as
provided in Section 7.1(a)(ii), permit the Consolidated Total Leverage Ratio as
of the last day of any fiscal quarter to exceed the ratio set forth below
opposite such fiscal quarter:


5

--------------------------------------------------------------------------------





Each Fiscal Quarter Ending
on the Following Dates
Consolidated Total
Leverage Ratio
June 30, 2018
5.50 to 1.00
September 30, 2018
5.50 to 1.00
December 31, 2018
5.50 to 1.00
March 31, 2019
5.25 to 1.00
June 30, 2019
5.25 to 1.00
September 30, 2019
5.00 to 1.00
December 31, 2019
5.00 to 1.00
March 31, 2020 and each fiscal quarter
ending thereafter
4.75 to 1.00



provided, that from and after the last day of the fiscal quarter immediately
preceding the fiscal quarter in which a Specified Acquisition occurs to and
including the last day of the second full fiscal quarter following the fiscal
quarter in which such Specified Acquisition occurred, the Consolidated Total
Leverage Ratio shall not exceed 5.25 to 1.00; provided, further, that the
immediately preceding proviso shall apply only to the fiscal quarter ending
March 31, 2020 and each fiscal quarter ending thereafter; and
(ii)For all periods ending on or after the fiscal quarter ending March 31, 2020,
so long as the Qualified Senior Notes Date has occurred, the Borrower shall not
permit the Consolidated Total Leverage Ratio as of the last day of any fiscal
quarter to exceed 5.00 to 1.00, provided, that from and after the last day of
the fiscal quarter immediately preceding the fiscal quarter in which a Specified
Acquisition occurs to and including the last day of the second full fiscal
quarter following the fiscal quarter in which such Specified Acquisition
occurred, the Consolidated Total Leverage Ratio shall not exceed 5.50 to 1.00.
1.5.    Amendment to Dispositions Covenant. Section 7.5 of the Credit Agreement
is hereby amended by deleting the word “and” at the end of clause (i) thereof,
replacing the period at the end of clause (j) thereof with “; and” and inserting
a new clause (k) immediately thereafter to read in its entirety as follows:
“(k)the Specified Asset Sale so long as (i) 100% of the purchase price thereof
shall be paid in cash, (ii) no Default or Event of Default shall exist prior to
or after giving effect to such Disposition, (iii) such Disposition is for fair
market value on arm’s length terms, (iv) the Net Cash Proceeds therefrom are
applied toward prepayment of the Loans in accordance with Section 2.6, (v) a
binding Specified PSA is in full force and effect and duly executed and
delivered by all the parties thereto on or before July 20, 2018 in form and
substance reasonably acceptable to the Administrative Agent and (vi) the
Specified Asset Sale is completed no later than August 14, 2018 in accordance
with the Specified Asset PSA without giving effect to any modifications, waivers
or changes thereto that are materially adverse to the Administrative Agent or
the Lenders”.


6

--------------------------------------------------------------------------------





1.6.    Amendment to Restricted Payments Covenant. Section 7.6(d) of the Credit
Agreement is hereby amended by adding the following at the end of clause (d)
before the word “and”:
“provided, however, commencing with the fiscal quarter ending September 30,
2018, in no event shall aggregate Quarterly Distributions in any individual
fiscal quarter exceed $10,700,000 through, and including, the fiscal quarter
ending December 31, 2019.”
1.7.    Amendment to Investments Covenant. Section 7.7 of the Credit Agreement
is hereby amended as follows:
(a)Section 7.7(e) of the Credit Agreement is hereby further amended by inserting
the phrase “, exclusive of the Cimarron Investment,” immediately before the
phrase “shall not exceed $20,000,000” and also immediately before the phrase
“shall not exceed the greater of (A) $25,000,000”;
(b)Section 7.7(j) of the Credit Agreement is hereby amended by deleting the
phrase “[Intentionally omitted]” and replacing it with the following new Section
7.7(j) in full to read in its entirety as follows:
“(j)the purchase of 100% of the Capital Stock of Cimarron Devco in an aggregate
amount not to exceed $55,000,000, provided, that (i) no Default or Event of
Default exists before or after giving effect thereto, (ii) Borrower has
Available Commitments in an amount not less than 10% of the Total Commitments
then in effect that, if 10% of the Total Commitments were drawn and added to
Consolidated Total Debt, would result in a Consolidated Total Leverage Ratio no
greater than 4.75 to 1.00 on a Pro Forma Basis after giving effect to any such
investment, and (iii) Cimarron Devco becomes and remains a Restricted Subsidiary
in accordance with Section 6.11 and a Loan Party in accordance with Section
6.9(c) immediately after giving effect to any such investment.”
1.8.    Replacement of Commitment Schedule. After giving effect to this First
Amendment and the amendments to the Credit Agreement set forth in Section 1
hereof, Schedule 1.1A to the Credit Agreement is hereby replaced in its entirety
with Schedule 1.1A hereto, and Schedule 1.1A hereto shall be deemed to be
attached as Schedule 1.1A to the Credit Agreement.
SECTION 2.    Conditions Precedent. The effectiveness of the amendments to the
Credit Agreement set forth in Section 1 hereof is subject to satisfaction of the
following (the date on which such conditions are fulfilled is referred to as the
“First Amendment Effective Date”):
2.1.    No Material Adverse Change. Since December 31, 2017, there shall have
been no Material Adverse Effect.
2.2.    No Default. No Default or Event of Default shall have occurred which is
continuing.


7

--------------------------------------------------------------------------------





2.3.    Amendment Fee. Borrower shall have paid to Administrative Agent, for the
account of each of the Lenders that execute and deliver this First Amendment on
or prior to the First Amendment Effective Date, amendment fees for each such
Lender in an amount equal to 5 basis points (0.05%) of such Lender’s Commitment
after giving to this Amendment (including the Commitment reduction contemplated
by this Amendment).
2.4.    Fees and Expenses. Borrower shall have paid all other reasonable fees
and expenses incurred by Administrative Agent (including, without limitation,
reasonable fees and expenses of counsel to Administrative Agent) in the
preparation, execution, review and negotiation of this First Amendment and the
other Loan Documents to the extent Borrower receives an invoice therefor at
least two Business Days prior to the First Amendment Effective Date.
2.5.    Mandatory Prepayment. If, after giving effect to this First Amendment
and the amendments set forth herein, the Total Revolving Extensions of Credit
would exceed the Total Commitments, Borrower shall have prepaid Loans in an
amount equal to such excess.
SECTION 3.    Representations and Warranties of Borrower. To induce the Lenders
party hereto and Administrative Agent to enter into this First Amendment,
Borrower hereby represents and warrants to such Lenders and Administrative Agent
as follows:
3.1.    Reaffirmation of Existing Representations and Warranties. Each
representation and warranty of Borrower and its Subsidiaries contained in the
Credit Agreement and the other Loan Documents is true and correct in all
material respects on the date hereof and will be true and correct in all
material respects immediately after giving effect to the amendments set forth in
Section 1 hereof (other than representations and warranties that were made as of
a specific date, in which case such representations and warranties were true and
correct in all material respects when made), except that to the extent that any
such representation and warranty is already qualified by materiality, such
representation and warranty shall be true and correct in all respects.
3.2.    Due Authorization; No Conflict. The execution, delivery and performance
of this First Amendment are within Borrower’s limited partnership powers, have
been duly authorized by all necessary organizational or corporate action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not violate or constitute a default under any
provision of applicable law or any material agreement binding upon Borrower or
result in the creation or imposition of any Lien upon any of the assets of
Borrower.
3.3.    Validity and Enforceability. This First Amendment constitutes the valid
and binding obligation of Borrower enforceable in accordance with its terms,
except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditor’s
rights generally, and (b) the availability of equitable remedies may be limited
by equitable principles of general application, regardless of whether considered
in a proceeding in equity or at law.


8

--------------------------------------------------------------------------------





3.4.    No Default or Event of Default. No Default or Event of Default has
occurred which is continuing.
3.5.    No Defense. Borrower acknowledges that Borrower has no defenses to (a)
Borrower’s obligation to pay the Obligations when due, or (b) the validity,
enforceability or binding effect against Borrower and each Loan Party, as
applicable, of the Credit Agreement or any of the other Loan Documents or any
Liens intended to be created thereby.
SECTION 4.    Miscellaneous.
4.1.    No Waivers. No failure or delay on the part of Administrative Agent or
the Lenders to exercise any right or remedy under the Credit Agreement, any
other Loan Documents or applicable law shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy preclude any other
or further exercise of any right or remedy, all of which are cumulative and may
be exercised without notice except to the extent notice is expressly required
(and has not been waived) under the Credit Agreement, the other Loan Documents
and applicable law.
4.2.    Reaffirmation of Loan Documents. Any and all of the terms and provisions
of the Credit Agreement and the other Loan Documents shall, except as amended
and modified hereby, remain in full force and effect. The amendments
contemplated hereby shall not limit or impair any Liens securing the
Obligations, and such Liens are hereby ratified, affirmed and extended to secure
and guarantee the Obligations as they may be modified pursuant hereto.
4.3.    Parties in Interest. All of the terms and provisions of this First
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
4.4.    Counterparts. This First Amendment may be executed in counterparts, and
all parties need not execute the same counterpart; however, no party shall be
bound by this First Amendment until each of Borrower, Administrative Agent and
the Required Lenders has executed a counterpart. Facsimiles or other electronic
transmission (e.g., .pdf) shall be effective as originals.
4.5.    Complete Agreement. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR OR CONTEMPORANEOUS ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES.
4.6.    Headings. The headings, captions and arrangements used in this First
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this First Amendment, nor affect
the meaning thereof.
4.7.    Effectiveness. This First Amendment shall be effective automatically and
without necessity of any further action by Borrower, Administrative Agent or the
Lenders when counterparts hereof have been executed by each of Borrower,
Administrative Agent and the Required Lenders, and all conditions to the
effectiveness hereof set forth herein have been satisfied.


9

--------------------------------------------------------------------------------





4.8.    Governing Law. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS FIRST AMENDMENT AND ANY CLAIM OR CONTROVERSY ARISING OUT
OF OR RELATED TO THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[Signature Pages Follow]




10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers as of the date and year
first above written.
 
 
BORROWER:
 
 
 
 
 
 
 
BLUEKNIGHT ENERGY PARTNERS, L.P.
 
 
 
 
 
 
 
By:
 
Blueknight Energy Partners G.P., L.L.C, its
 
 
 
 
general partner
 
 
 
 
 
 
 
 
By:
/s/ Alex G. Stallings
 
 
 
Name:
Alex G. Stallings
 
 
 
Title:
Chief Financial Officer



Signature Page to
First Amendment to Second Amended and Restated Credit Agreement
Blueknight Energy Partners, L.P.

--------------------------------------------------------------------------------





 
 
ADMINISTRATIVE AGENT/LENDER:
 
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL
 
 
ASSOCIATION, as Administrative Agent, Issuing
 
 
Lender and as a Lender
 
 
 
 
 
 
 
By:
/s/ John Mammen
 
 
Name:
John Mammen
 
 
Title:
Director



Signature Page to
First Amendment to Second Amended and Restated Credit Agreement
Blueknight Energy Partners, L.P.

--------------------------------------------------------------------------------





 
 
JPMORGAN CHASE BANK, N.A., as Co-
 
 
Syndication Agent and as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephanie Balette
 
 
Name:
Stephanie Balette
 
 
Title:
Authorized Officer



Signature Page to
First Amendment to Second Amended and Restated Credit Agreement
Blueknight Energy Partners, L.P.

--------------------------------------------------------------------------------





 
 
ROYAL BANK OF CANADA, as Co-Syndication
 
 
Agent and as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kristan Spivey
 
 
Name:
Kristan Spivey
 
 
Title:
Authorized Signatory



Signature Page to
First Amendment to Second Amended and Restated Credit Agreement
Blueknight Energy Partners, L.P.

--------------------------------------------------------------------------------





 
 
NATIXIS, NEW YORK BRANCH, as Co-
 
 
Documentation Agent and as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Tim Polvado
 
 
Name:
Tim Polvado
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ajay Prakash
 
 
Name:
Ajay Prakash
 
 
Title:
Vice President



Signature Page to
First Amendment to Second Amended and Restated Credit Agreement
Blueknight Energy Partners, L.P.

--------------------------------------------------------------------------------





 
 
COMPASS BANK, as a Lender
 
 
 
 
 
 
 
By:
/s/ Heather H. Allen
 
 
Name:
Heather H. Allen
 
 
Title:
Senior Vice President



Signature Page to
First Amendment to Second Amended and Restated Credit Agreement
Blueknight Energy Partners, L.P.

--------------------------------------------------------------------------------





 
 
CAPITAL ONE, NATIONAL ASSOCIATION,
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Lyle Levy Jr.
 
 
Name:
Lyle Levy Jr.
 
 
Title:
Vice President



Signature Page to
First Amendment to Second Amended and Restated Credit Agreement
Blueknight Energy Partners, L.P.

--------------------------------------------------------------------------------





 
 
U.S. BANK NATIONAL ASSOCIATION, as a
 
 
Lender
 
 
 
 
 
 
 
By:
/s/ John Prigge
 
 
Name:
John Prigge
 
 
Title:
Senior Vice President



Signature Page to
First Amendment to Second Amended and Restated Credit Agreement
Blueknight Energy Partners, L.P.

--------------------------------------------------------------------------------





 
 
CITIBANK, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Thomas Benavides
 
 
Name:
Thomas Benavides
 
 
Title:
Director



Signature Page to
First Amendment to Second Amended and Restated Credit Agreement
Blueknight Energy Partners, L.P.

--------------------------------------------------------------------------------





 
 
ZB, N.A., dba Amegy Bank, as a Lender
 
 
 
 
 
 
 
By:
/s/ Matt Lang
 
 
Name:
Matt Lang
 
 
Title:
Vice President - Amegy Bank Division



Signature Page to
First Amendment to Second Amended and Restated Credit Agreement
Blueknight Energy Partners, L.P.

--------------------------------------------------------------------------------





 
 
CADENCE BANK, as a Lender
 
 
 
 
 
 
 
By:
/s/ David Anderson
 
 
Name:
David Anderson
 
 
Title:
Senior Vice President



Signature Page to
First Amendment to Second Amended and Restated Credit Agreement
Blueknight Energy Partners, L.P.

--------------------------------------------------------------------------------





 
 
REGIONS BANK, as a Lender
 
 
 
 
 
 
 
By:
/s/ David Valentine
 
 
Name:
David Valentine
 
 
Title:
Managing Director



Signature Page to
First Amendment to Second Amended and Restated Credit Agreement
Blueknight Energy Partners, L.P.

--------------------------------------------------------------------------------





 
 
BRANCH BANKING AND TRUST
 
 
COMPANY, as a Lender
 
 
 
 
 
 
 
By:
/s/ Kelly Graham
 
 
Name:
Kelly Graham
 
 
Title:
Vice President



Signature Page to
First Amendment to Second Amended and Restated Credit Agreement
Blueknight Energy Partners, L.P.

--------------------------------------------------------------------------------





 
 
CITIZENS BANK, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Ravi Pillay
 
 
Name:
Ravi Pillay
 
 
Title:
Authorized Signatory



Signature Page to
First Amendment to Second Amended and Restated Credit Agreement
Blueknight Energy Partners, L.P.

--------------------------------------------------------------------------------





 
 
SYNOVUS BANK, a Georgia state banking
 
 
corporation, as a Lender
 
 
 
 
 
 
 
By:
/s/ Charles C. Clark, Jr.
 
 
Name:
Charles C. Clark, Jr.
 
 
Title:
Director





Signature Page to
First Amendment to Second Amended and Restated Credit Agreement
Blueknight Energy Partners, L.P.

--------------------------------------------------------------------------------






SCHEDULE 1.1A


COMMITMENTS


Lender
Commitment
Percent
Wells Fargo Bank, National Association
$35,555,555.56
8.88888888889%
JPMorgan Chase Bank, N.A.
$35,555,555.56
8.88888888889%
Royal Bank of Canada
$35,555,555.56
8.88888888889%
BBVA Compass
$28,000,000.00
7.00000000000%
Capital One, National Association
$28,000,000.00
7.00000000000%
Natixis
$28,000,000.00
7.00000000000%
U.S. Bank National Association
$28,000,000.00
7.00000000000%
Cadence Bank, N.A.
$28,000,000.00
7.00000000000%
Regions Bank
$28,000,000.00
7.00000000000%
Amegy Bank
$22,222,222.22
5.55555555556%
Branch Banking & Trust Company
$22,222,222.22
5.55555555556%
Citibank, N.A.
$22,222,222.22
5.55555555556%
Citizens Bank, N.A.
$22,222,222.22
5.55555555556%
Deutsche Bank AG New York Branch
$22,222,222.22
5.55555555556%
Synovus Bank
$14,222,222.22
3.55555555556%
Total:
$400,000,000.00
100.00%






